Citation Nr: 0622937	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  03-30 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased evaluation for bilateral 
patellofemoral pain syndrome, currently assigned a 10 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 




INTRODUCTION

The veteran served on active duty from May 1984 to July 1984 
and from July 1986 to September 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The Board observes that the veteran's appeal originally 
included the issue of entitlement to an increased evaluation 
for postoperative residuals of a right carpal tunnel release.  
However, a March 2006 rating decision increased the 
evaluation for her service-connected right wrist disability 
to 20 percent effective from February 5, 2001, and the 
veteran submitted a statement indicating that she agreed with 
that rating decision.  See 38 C.F.R. § 20.204 (2005).  
Accordingly, the issue of entitlement to an increased 
evaluation for postoperative residuals of a right carpal 
tunnel release no longer remains in appellate status and no 
further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral patellofemoral pain syndrome does 
not limit flexion in either knee to 45 degrees.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral patellofemoral pain syndrome have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5299-5260 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Board acknowledges that the RO did not 
provide the veteran with notice prior to the initial rating 
decision in February 2002, which continued the 10 percent 
evaluation for bilateral patellofemoral pain syndrome.  
Nevertheless, the RO did send the veteran letters in June 
2003 and March 2006 in connection with her claim for an 
increased evaluation, which did meet the notification 
requirements.  The Board finds that any defect with respect 
to the timing of the notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claim for an increased evaluation was readjudicated in a 
statement of the case (SOC) and supplemental statements of 
the case (SSOC).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices, and she has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of her claim.  Viewed in such context, 
the furnishing of notice after the decision that led to this 
appeal did not compromise the essential fairness of the 
adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The veteran has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
notice letters about the information and evidence that is 
necessary to substantiate her claim for an increased 
evaluation.  Specifically, the June 2003 letter stated that, 
"To establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that you service-connected condition has gotten worse."  
Additionally, the August 2003 statement of the case (SOC) and 
the February 2004 and March 2006 supplemental statements of 
the case (SSOC) notified the veteran of the reasons for the 
denial of her application and, in so doing, informed her of 
the evidence that was needed to substantiate her claim.  In 
fact, the SOC and SSOCs provided the veteran with the 
schedular criteria used to evaluate her service-connected 
bilateral patellofemoral pain syndrome, namely Diagnostic 
Codes 5003, 5010, 5024, 5256, 5257, 5258, 5259, 5260, and 
5261.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the June 2003 letter indicated 
that reasonable efforts would be made to help her obtain 
evidence necessary to support her claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on her claim.

The RO also informed the veteran about the information and 
evidence that she was expected to provide.  Specifically, the 
June 2003 letter notified the veteran that she must provide 
enough information about her records so that they could be 
requested from the agency or person that has them.  The June 
2003 letter also requested that she complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that she would like VA 
to obtain on her behalf.  It was further noted that the 
veteran must obtain and submit the identified records for 
them to be considered, if she did not provide the necessary 
release.  In addition, the June 2003 letter informed the 
veteran that it was her responsibility to ensure that that VA 
received all requested records that are not in the possession 
of a Federal department or agency.   

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claim.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOCs of the reasons for the 
denial of her claim, and in so doing, informed her of the 
evidence that was needed to substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a letter was sent to the veteran in March 2006 informing 
her that the United States Court of Appeals for Veterans 
Claims (Court) had issued a decision in the case of 
Dingess/Hartman v. Nicholson.  It was noted that the decision 
had created additional notice requirements and that the 
letter was being sent to her to comply with that decision.  
In particular, the veteran was informed that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in her condition.  The March 2006 letter 
also explained how disability ratings and effective dates 
were determined.    

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as her VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with her claim.  She was also afforded VA examinations in 
March 2002, December 2003, and February 2006 in connection 
with her claim for an increased evaluation for bilateral 
patellofemoral pain syndrome.  VA has further assisted the 
veteran and her representative throughout the course of this 
appeal by providing them with a SOC and SSOCs, which informed 
them of the laws and regulations relevant to the veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

The veteran is currently assigned a 10 percent disability 
evaluation for her bilateral patellofemoral pain syndrome 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260, as 
analogous to limitation of flexion of the leg.  Rating by 
analogy is appropriate where an unlisted condition is 
encountered, and a closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment is available. See 38 C.F.R. §§ 4.20, 
4.27 (2005).  

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is warranted for flexion limited to 45 degrees, 
and a 20 percent disability evaluation is contemplated for 
flexion limited to 30 degrees.  Where the schedular criteria 
does not provide for a noncompensable evaluation, such an 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2005).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for her 
bilateral patellofemoral pain syndrome.  The medical evidence 
of record does not show the veteran to have limitation of 
flexion of either leg.  In this regard, the Board notes that 
the March 2002 VA examination found the veteran to have 114 
degrees of flexion in her right knee and 130 degrees of 
flexion in her left knee.  In addition, the December 2003 and 
February 2006 VA examiners indicated that the veteran had 
flexion to 135 degrees bilaterally.  As such, the veteran has 
not been shown to have met the criteria for a compensable 
evaluation for either knee under Diagnostic Code 6260.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes. The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). Thus, the 
Board has considered the propriety of assigning a higher, or 
separate, rating under another diagnostic code. See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis, recurrent 
subluxation or lateral instability, dislocated semilunar 
cartilage, removal of semilunar cartilage, limitation of 
extension of the leg, and impairment of the tibia and fibula, 
the Board finds that the criteria for a rating in excess of 
10 percent for her bilateral knee disability are simply not 
met. See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5257, 5258, 
5259, 5261, and 5262 (2005).  In this regard, the medical 
evidence of record does not show the veteran to have 
ankylosis, recurrent subluxation or lateral instability, 
dislocated semilunar cartilage, the removal of semilunar 
cartilage, limitation of extension of the leg, or impairment 
of the tibia and fibula.  In fact, the March 2002, December 
2003, and February 2006 VA examinations found the veteran to 
have extension to zero in both knees.  In addition, the March 
2002 VA examiner indicated that there was no laxity in the 
left knee.  Although the examination did reveal some laxity 
in the medial portion of her right knee, the Board notes that 
the veteran had a negative anterior and posterior drawer sign 
bilaterally.  The December 2003 VA examiner also noted that 
the veteran did not have any deformity, swelling, or 
misalignment on the medial lateral deviation, and her drawer 
signs were negative.   Moreover, the February 2006 VA 
examiner indicated that the veteran did not have any 
synovitis, palpatory tenderness, or instability upon 
stressing medially and laterally.  Both knees had a negative 
McMurray's test and negative drawer tests.  Significantly, 
the February 2006 VA examiner assessed the veteran as having 
normal bilateral knee examinations, despite her own 
subjective complaints.  Therefore, the Board finds that the 
veteran is not entitled to a higher or separate evaluation 
under Diagnostic Codes 5256, 5257, 5258, 5259, 5261, and 
5262.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's bilateral 
patellofemoral pain syndrome is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
veteran's symptoms are supported by pathology consistent with 
the assigned 10 percent rating, and no higher.  In this 
regard, the Board observes that the veteran has complained of 
pain on numerous occasions.  However, the effect of the pain 
in the veteran's knees is contemplated in the currently 
assigned 10 percent disability evaluation under Diagnostic 
Code 5299-6260.  Indeed, the May 2002 rating decision 
specifically contemplated this pain in its continuation of 
the 10 percent disability evaluation under Diagnostic Code 
5299-5260.  Moreover, given the fact that the veteran does 
not meet the criteria for a compensable evaluation under 
Diagnostic Code 5260, it appears that the veteran's 10 
percent evaluation was assigned on the basis of painful 
motion.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
fact, the February 2006 VA examiner commented that repetitive 
motion testing did not reveal any further limitation or 
restrictions, such as fatigue, coordination, or instability.    
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
bilateral patellofemoral pain syndrome.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
bilateral patellofemoral pain syndrome has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of her disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
bilateral patellofemoral pain syndrome under the provisions 
of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995). 


ORDER

An evaluation in excess of 10 percent for bilateral 
patellofemoral pain syndrome is denied.




	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


